Citation Nr: 0324854	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, secondary to service-connected flat feet.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943.

This matter arises from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which, in pertinent part, denied the 
veteran's application to reopen his claim for service 
connection for a bilateral knee disability on a direct or 
presumptive incurrence basis, and denied secondary service 
connection for a bilateral knee disability under the 
provisions of 38 C.F.R. § 3.310(a).  The veteran appealed the 
claim to the Board of Veterans' Appeals (Board). In a March 
2000 decision the Board, in pertinent part, characterized the 
issues as whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
bilateral knee condition, and whether new and material 
evidence had been submitted to reopen a claim for secondary 
service connection for a bilateral knee condition.  The Board 
denied the veteran's application to reopen the claim for 
direct service connection for a bilateral knee disability.  
The Board did reopen the claim for secondary service 
connection for a bilateral knee disability, and denied it on 
the merits.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  At that 
point, the representative identified on the cover page of 
this decision began his representation of the veteran.  In 
October 2000, the parties submitted a Joint Motion For 
Partial Remand And To Stay Further Proceedings.  The parties 
requested that the Court partially vacate the Board's March 
2000 decision, to the extent it denied secondary service 
connection for a bilateral knee condition.  The parties 
asserted that a remand was necessary so that VA could fulfill 
the duty to assist by providing a VA examination to determine 
whether the veteran's service-connected flat feet aggravated 
his bilateral knee condition.  

In an October 2000 order, the Court granted the joint motion, 
vacated that part of the Board's March 2000 decision that 
denied secondary service connection for a bilateral knee 
disability, and remanded the case to the Board for 
readjudication of the claim consistent with considerations 
discussed in the joint motion.  The Board remanded the claim 
in May 2001.  Thereafter, VA conducted an examination of the 
veteran, the RO denied the claim, and the case has been 
returned to the Board for appellate review.

As a final introductory matter, the Board notes that the 
current appeal for secondary service connection for a 
bilateral knee disability was merged with a separate claim 
for service connection for a hip disability.  As the veteran 
is represented by a service organization for his hip claim, 
the Board will issue separate decisions in these matters.  
See BVA Directive 8430, paragraph 14(c)(11) (May 17, 1999).



REMAND

In correspondence received in March 2002, the veteran's 
representative stated that the treatment the veteran had 
received for flat foot and knee disabilities since 1996 had 
been at the VA Medical Center in Syracuse, New York, and the 
VA Outpatient Clinic in Rome, New York.  This suggests that 
additional pertinent VA medical records may be available.  

The Board's May 2001 remand requested that the RO schedule 
the veteran for a comprehensive VA orthopedic examination to 
determine the nature and etiology of his bilateral knee 
condition.  The examiner was explicitly requested to opine 
whether it was at least as likely as not (50 percent or more 
likelihood) that the veteran's service-connected bilateral 
flat feet had aggravated (chronic worsening or permanent 
increase in the underlying condition beyond its natural 
progression) his right and left knee conditions.  

A preliminary review of the corresponding VA examination 
report, dated in December 2001, indicates that the VA 
examiner concluded that there was no causal relationship 
between the veteran's service-connected flat feet and his 
bilateral knee disability, which clearly goes against the 
direct incurrence aspect of the veteran's claim.  However, 
the examiner did not address the question of whether the 
veteran's service-connected flat feet aggravated his 
bilateral knee disability.  Secondary service connection may 
be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder). Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As a result, the deficiency identified 
above must be corrected and an additional remand of this 
issue is required.

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to obtain copies 
of the veteran's complete clinical 
records from the VA medical facilities in 
Syracuse, New York and Rome, New York, 
that have not already been associated 
with the veteran's claims file.

2.  The RO is requested to return the 
veteran's claims file to Willard Brown, 
M.D., at the VA Medical Center (VAMC) in 
Syracuse, New York, for clarification of 
his December 2001 medical opinion as to 
whether the veteran's service-connected 
flat feet aggravated his bilateral knee 
disability.  Dr. Brown should be 
requested to specifically state whether 
he believes is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's service-connected flat feet 
aggravated (chronic worsening or 
permanent increase in the underlying 
condition beyond its natural progression 
versus a temporary flare-ups of symptoms) 
a bilateral knee disability.  If Dr. 
Brown is unable to provide an opinion 
without resort to speculation, he should 
so indicate.

If Dr. Brown is not available to offer 
the requested opinion, another VA 
physician should review the claims file 
(including the December 2001 VA 
examination report and opinion), and 
answer the above question.  If the 
examiner concludes that another 
examination is required, such an 
examination (including all indicated 
tests) should be conducted and the above 
question should then be answered.  If the 
examiner is unable to provide an opinion 
without resort to speculation, he or she 
should so indicate.

3.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
bilateral knee condition as secondary to 
service-connected flat feet.  38 C.F.R. § 
3.310(a) (2000); Allen, supra.  If the 
claim is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




